Fourth Court of Appeals
                                    San Antonio, Texas
                                           April 8, 2014

                                       No. 04-14-00028-CV

                              Carmelita RILEY and Anthony Pena,
                                          Appellants

                                                 v.

Lizette TORRES, Paula Pueblitz, San Juanita Valdez and Puig Management and Rentals LLC.,
                                       Appellees

                    From the 341st Judicial District Court, Webb County, Texas
                              Trial Court No. 2012CVF001192-D3
                       Honorable Rebecca Ramirez Palomo, Judge Presiding


                                          ORDER
Sitting:         Karen Angelini, Justice
                 Sandee Bryan Marion, Justice
                 Marialyn Barnard, Justice

        On March 5, 2014, after sending appellants a show cause order, we dismissed this appeal
for failure to pay the applicable filing fee. On March 21, 2014, appellants filed a motion to
reinstate and attached an affidavit from appellants’ counsel, which affirmed that counsel had not
been aware of this Court’s show cause order and that the internet service with counsel’s firm had
been interrupted. We GRANT appellants’ motion to reinstate, WITHDRAW our opinion and
judgment of March 5, 2014, and REINSTATE this appeal on the docket of this court.

         We ORDER appellants, within ten (10) days of the date of this order, to pay the
applicable filing fee in this appeal. See TEX. R. APP. P. 5. If appellants fail to pay the applicable
filing fee within the time provided, this appeal will be dismissed. See TEX. R. APP. P. 42.3(c).

           It is so ORDERED on April 8, 2014

                                                              PER CURIAM

ATTESTED TO: ___________________________________
             Keith E. Hottle
             Clerk of Court